
	
		I
		112th CONGRESS
		1st Session
		H. R. 1903
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Ms. Woolsey (for
			 herself, Mr. Payne,
			 Mr. Reyes, and
			 Ms. Fudge) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide grants to local educational agencies to encourage girls and
		  underrepresented minorities to pursue studies and careers in science,
		  mathematics, engineering, and technology.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century STEM for Girls and
			 Underrepresented Minorities Act.
		2.Grants to prepare
			 girls and underrepresented minoritiesTitle V of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6001 et seq.) is amended by adding at the end the
			 following:
			
				EPreparing girls
				and underrepresented minorities for the 21st century
					5701.Program
				authority
						(a)In
				GeneralFrom funds provided under section 5702, the Secretary is
				authorized to provide grants to, and enter into contracts or cooperative
				agreements with, local educational agencies on behalf of elementary and
				secondary schools to establish and implement a program to encourage the ongoing
				interest of girls and underrepresented minorities in science, mathematics,
				engineering, and technology and to prepare girls and underrepresented
				minorities to pursue undergraduate and graduate degrees and careers in science,
				mathematics, engineering, or technology.
						(b)Application
							(1)In
				generalTo be eligible to receive a grant, or enter into a
				contract or cooperative agreement, under this part, a local educational agency
				shall submit an application to the Secretary at such time, in such form, and
				containing such information as the Secretary may reasonably require.
							(2)ContentsThe
				application shall contain, at a minimum, the following:
								(A)A program
				description, including the content of the program and the research and models
				used to design the program.
								(B)A description of the collaboration between
				elementary and secondary schools to fulfill goals of the program and how the
				applicant will ensure that there is a comprehensive plan to improve science,
				mathematics, engineering, and technology education for girls and
				underrepresented minorities in grades kindergarten through 12.
								(C)A description of
				the process for recruitment and selection of participants.
								(D)A description of the planned instructional
				and motivational activities.
								(E)A description of any collaboration among
				local, regional, or national institutions and organizations that will occur in
				order to fulfill the goals of the program.
								(3)PriorityIn selecting among applications, the
				Secretary shall give priority to applicants that partner or coordinate, to the
				extent possible, with local, regional, or national institutions and
				organizations who have extensive experience, expertise and research on
				increasing the participation of girls or underrepresented minorities in
				science, mathematics, engineering and technology.
							(c)Use of
				fundsFunds provided under
				this section shall be used for the following:
							(1)Acquainting and preparing girls and
				underrepresented minorities with careers in science, mathematics, engineering,
				and technology, and the advantages of pursuing careers in these areas.
							(2)Educating the parents of girls and
				underrepresented minorities about the opportunities and advantages of science,
				mathematics, engineering, and technology careers.
							(3)Enlisting the help of the parents of girls
				and unrepresented minorities in overcoming the obstacles these groups face and
				encouraging their child’s continued interest and involvement in science,
				mathematics, engineering, and technology.
							(4)Providing tutoring and mentoring programs
				in science, mathematics, engineering, and technology.
							(5)Establishing
				partnerships and other opportunities that expose girls and underrepresented
				minorities to role models in the fields of science, mathematics, engineering
				and technology.
							(6)Enabling female and underrepresented
				minority students and their teachers to attend events and academic programs in
				science, mathematics, engineering, and technology.
							(7)Providing after-school activities designed
				to encourage interest, and develop skills of girls and underrepresented
				minorities, in science, mathematics, engineering, and technology.
							(8)Summer programs designed in order that
				girls and unrepresented minorities develop an interest in, develop skills in,
				and understand the relevance and significance of, science, mathematics,
				engineering, and technology.
							(9)Purchasing—
								(A)educational
				instructional materials or software designed to encourage interest of girls and
				underrepresented minorities in science, mathematics, engineering, and
				technology; or
								(B)equipment,
				instrumentation, or hardware used for teaching and to encourage interest of
				girls and underrepresented minorities in science, mathematics, engineering, and
				technology.
								(10)Field trips to locations, including
				institutions of higher education, to educate and encourage girls’ and
				underrepresented minorities’ interest in science, mathematics, engineering, and
				technology and acquaint them with careers in these fields.
							(11)Providing
				academic advice and assistance in high school course selection that encourages
				girls and underrepresented minorities to take advanced courses in areas of
				science, technology, engineering, and mathematics.
							(12)Paying up to 50
				percent of the cost of an internship in science, mathematics, engineering, or
				technology for female and underrepresented minority students.
							(13)Providing professional development for
				teachers and other school personnel, including—
								(A)how to eliminate
				gender and racial bias in the classroom;
								(B)how to be
				sensitive to gender and racial differences;
								(C)how to engage
				students in the face of gender-based and racial peer pressure and parental
				expectations;
								(D)how to create and
				maintain a positive environment; and
								(E)how to encourage girls and underserved
				minorities through academic advice and assistance to pursue advanced classes
				and careers in science, mathematics, engineering, and technology fields.
								(d)Supplement, not
				supplantThe Secretary shall
				require each local educational agency to use the assistance provided under this
				section only to supplement, and not to supplant, any other assistance or funds
				made available from non-Federal sources for the activities assisted under this
				section.
						(e)EvaluationsEach local educational agency that receives
				funds under this section shall provide the Secretary, at the conclusion of
				every school year during which the funds are received, with an evaluation, in a
				form prescribed by the Secretary. This evaluation shall include—
							(1)a description of
				the programs and activities conducted by the local educational agency using the
				funds;
							(2)data on curriculum
				and partnerships developed using the funds;
							(3)data on the amount
				of time spent on subjects allowed for under the grant; and
							(4)such other
				information as may be required by the Secretary.
							5702.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part $50,000,000 for fiscal
				year 2012 and such sums as may be necessary for each of the 4 succeeding fiscal
				years.
					.
		
